1.  Please note that the examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

Elections/Restriction
2. The restriction/election requirement set forth on February 15, 2022 is withdrawn, thus rendering Applicant’s arguments moot.
The new restriction requirement is set forth below.

3.  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a powder dispersion, classified in  C08L27/18.
II. Claims 11-12, drawn to a method for making a laminate or polymer-impregnated woven fabric, classified in B05D 3/02 and D06B 1/00.
III. Claims 13-15, drawn to laminate, film and polymer impregnated woven fabric, classified in C09D 127/12 and D06M 15/256.

4.  The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case, the product of Group I, i.e. fluoropolymer powder dispersion, can be used for sealing leaks, as taught in US 2006/0033075 or for making composite fibers, as taught in US 6,352,660. Alternatively, the method of making laminate or a method for producing a polymer-impregnated woven fabric are known in the art to be practiced with other polymeric products, such as the method for making laminate - with a powder dispersion of melamine or aminoplast, as taught in US 2009/0054592 and US 2006/0068662, and the method for making polymer-impregnated woven fabric can be practiced with aqueous dispersion of polyurethane, as taught in US 2006/0003650 or with epoxy, phenolic or polyester, as taught in US 4,584,152.

       The inventions of Groups I and Group III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product, i.e. fluoropolymer powder dispersion, is deemed to be useful as a final product of sealant for sealing leaks, as taught in US 2006/0033075 or as final product composite fibers, as taught in US 6,352,660, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants. Sealant for sealing leaks appears to be patentably distinct from laminate, film or impregnated fabric.

         The inventions of Groups II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the present case, the claimed laminate, i.e. a powder-coated substrate can be made by a different method, such as removing liquid medium to prepare a powder-coating resin composition first, followed by powder-coating a substrate with said powder-coating resin composition, as taught in US 3,624,232, or by electrostatically spraying the powder composition on a substrate, as taught in US 3,870,375. The process for making polymer-impregnated woven fabric can be used to make materially different product, such as woven fabric impregnated with polyurethane, as taught in US 2006/0003650 or with epoxy, phenolic or polyester, as taught in US 4,584,152.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
They require different areas for search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Yanhong Hu on May 4, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
 In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764